                          Case 6:18-cr-00492-MC                       Document 19               Filed 10/23/18              Page 1 of 2



                                               UNITHD STATES DISTRICT COURT
                                                 FOR THE DISTRICT 0F OREGON

    UNITED STATES OF AMERICA                                                                                           ORDER SETTING CONI)ITIONS
                         V.                                                                                                          OF RELEASE

    Michael James Friesen                                                                                                   Case Number: 6: 18CR492-MC-2


lT IS ORDERED that the release of the defendant is subject to the following conditions:


(I)         The defendant shall not commit any offense in violation offederal` state or local law while on release in this case.


(2)         The defendant must cooperate in the collection of`a DNA sample if the collection is authorized by 42 U.S.C § 14135a.


(3)         l`he defendant shall immediately advise the court through pretrial services or defense counsel in writing of any change in
           address and telephone number.


(4)         The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed
           The defendant shall next appear as directed by U.S. District Court.


                                                              Adl]itional Conditions of Release


IT IS FURTllER ORDERED that the defendant be released provided that the defendant:
    •   Report as directed by the u.S. PTetrial services office.
      •     Find and maintain gainful full-time employment, approved schooling or a full-time combination of both, as directed and
           approved by Pretrial Services.
      •     Do not change place of residence without the prior approval ofu.S. Pretrial services.
      •    Do not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. Section 802, unless
           prescribed by a licensed medical practitioner. This prcivision does not pemit the use or possession of medical marijuana even
           with a physician's written certification. The defendant is prohibited from using or possessing any synthetic intoxicating
           substance, including but not limited to "Spice", "K-2" and other forms of synthetic marijuana
      •     Do not use, possess, orconsume alcohol.
      •     l`he defendantshall submit to testing for a prohibited substance if required by the pretrial services office or supervising officer.
            resting may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcotiol
           testing system, and/or any form of prohibited substance screening or testing. The defendant must not obstruct` attempt to
           obstruct, or tamper with the efficiency and accuracy cif prohibited substance screening or testing.
      •      Participate in drug/alcohol assessment and undergo counseling as directed by u.S. Pretrial services. Tl`e defendant is to be
           released from cuslod}r upon an available residential drug/alcohol treatment program bed opening.
      •     Neither own, possess, nor control any firearm (or any weapon).
      •     Avoid all contact with the following named pcrs(tin co-defendants jn this or any related case
      •     The defendant is to pay a percentage of all fees for services obtained while under pretrial services supervision.
      •     In the event the defendant violates the schedule of location monitoring, cannot be located` or violates any program rule (if`a
           residential treatment program or community corrections center` U.S. Pretrial Services is authorized to notify the United States
           Marshals Service or responsible law enforcement agency who is then commanded to an-est the defendant t`or the violation and
           bring him/her before a United States Magistrate Judge without unnecessary delay.


                                  Advice of Penalties and Sanctions
TO THE DEFENDANT:
      YOU ARE ADVISED 0F THE FOLLOWING PENALTIES AND SANCTIONS:
           A ` i{tla[ion ot` an.v of the foregoing conditbns of rclcasL` may result in the immcdiat¢ issuanc`c ttl` ti v,arT{`n` l`or .your arrest` a r¢`'ocatioii tit
release. an order ol` detention, fort`citiire of` bcind, and a pro`ccution for contempt of court and could resulL in a lcrm of imprisoiimcni` a tine, (tr b{tth.


           I`hc commission of any. crime wt]ilc on prc-trial ri`li`{isc iiia} result in an additional sentcncc to a term ot` imprisoniiicnt ol` not more than tell
}/'ears. if the offonsc is a felony; or a term (]t`imprisonmem tjl. ntt\ more than ttne year. if the oft`ense is a misdcmcaiior.   I his scntcncL` shall bc in additioii
to anv other scntonce.


1
                           Case 6:18-cr-00492-MC                           Document 19                  Filed 10/23/18                Page 2 of 2


           I `cdcral law makes it a crime punishable b}' up to li`n ,\ i`iir` (`l`imprisonment` and a $25().00011ni` ()r b()th to intimidalc or a``i`mpl lo inlimidatc
a ``itncss. vii`tim.juror. informant or officer of (he courl` t)r lo ()li`Irui`l a criminal Investigation.         It is also a crime punlshable b}' up to ti`n }'ears ()I
imprlst)nmi.nt. a $250.000 fine or both. to tamper \`'Ith a w itiii..``` \ ii`tim or inl`ormml. (tr lo ri`laliali` against a u itni`ss. victim t)r inl`t)rmiint` ttr `tt thri.ali`ii
or attempt (o do so.


            I l`at`tcr release. you knowingl} f`ail to appi`ar iis ri`iiiHri`d b} thi` i`()nditit)ns ()r reli`ase` {)r to .`urri`nder l`(tr the service or `i`mciii`i`. \ (tu iTia\ hi`

prosL`culcd l`or railing to appear or surTendcr and additional riimishmi`m rna.\ he iniposi-d.                If }ou arc i`onvictcd of.
(I )         dn ol`f`i`nsc punishable b}' death. lire impris{)nmi`nt` tti. mir)ri`onmi`nt l`or a term or `if`ti`cn }'i`ars or mori`. }ou shall bi` llni`d ii()I in(tri` lhdn
           $250`()00 or imprisoned for no more than `i`n }i'ars` ttr bt)th:
(2)           an {)ll`ense punishable by imprisonmcno.or{il..rni ()rll\i` }i`iirs or more. but less than tll`l.`cn \'ears. \ou shall be lllii`d not mori` lliiili $250.()()0
           t)r imprisoned for no more than fivi-}'cars, or bt)th:
(3)           an.\ other l`elony. }'ou shall be lined nol more thail $25().()()() ()I. impris()ned no in(tre than tw(t }'i-drs. or both:
(4)          a misdcmi.anor` you shall be fined not mori-th:in sI()().()()() ()r imprisoned nt`l mori` than ()nc.\'i'ar. (tr both:


           A term of imprisonment imposed I.or railuri` to apr)i`iir {tr uirrcndi'r shall hc in addition to thi` si`ntcncc l`t)r dn.\ t)thor ol`l`i`n`..             In ndditi(in` a
l`ailure I(t iippear may result in the forfcituri` ot` any' bond p()`li`ul.


                                                                       Acknowledgment of Defendant
           I tli`kno\`'l..dge that I am the dcl`cndant in this cii`ic and tliat I {im ii\`ari` {i(`thc conditions ()l`rclcasc         I promise to ohi`} all i`(`iidili(ills i)I




                                                                                                                              Signature of Defendant




                                                                                                                                  City, State & Zip


Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
I          A lcohol detection
in           Drug detection
I          Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.


Directions to the Uniled States Marshal
I           The defendant is ORDERED released after processing.
I           The defendant is ORDERED temporarily released.
BE             The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk. Pretrial Services or

           judicial officer that the defendant has posted boiid and/or complied with all other conditions I.or release including space
           availability at a community corrections cente r or residential treatmenAfacility. . I:tstiH in custody. the det`endant shall be
           produced before the duty Magistrate Judge on



Date |b 23) I:a
                                                                                                                               /
                                                                                                                        Signature of Judicial Officer

                                                                                                                          Mustafa T. Kasubhai
                                                                                                                            U.S. Magistrate Judge

                                                                                                                   Name and Title of Judicial Officer
cc :         Defendant
           uS Attorney
           US Marshal
           Pretrial Services
